MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                   Jun 19 2019, 9:19 am
court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ronald J. Moore                                          Curtis T. Hill, Jr.
The Moore Law Firm, LLC                                  Attorney General of Indiana
Richmond, Indiana
                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Brock Mills,                                             June 19, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1158
        v.                                               Appeal from the Wayne Superior
                                                         Court
State of Indiana,                                        The Honorable Charles K. Todd,
Appellee-Plaintiff                                       Jr., Judge
                                                         Trial Court Cause No.
                                                         89D01-1612-F4-78



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1158 | June 19, 2019                       Page 1 of 5
[1]   Brock Mills appeals the sentence imposed by the trial court for Level 4 Felony

      Burglary, arguing that the sentence is inappropriate in light of the nature of the

      offense and his character. Finding the sentence not inappropriate, we affirm.


                                                    Facts
[2]   On the evening of November 1, 2016, Kenneth Kuhn came home after work

      and found his house ransacked. He suspected that someone was still inside his

      house once he found a satchel in the front entryway that did not belong to him.

      Then, Kuhn heard a loud noise. Terrified, he exited the house and called the

      police. Before the police arrived, Kuhn’s next-door neighbor told him that he

      had seen a man, later identified as Mills, exit the house and run down the

      driveway. Kuhn proceeded to chase Mills until he escaped into the woods.


[3]   Kuhn returned to his house to assess the damage. Every room in the house was

      destroyed, and there was insulation strewn throughout the residence. Parts of

      the attic had been ripped apart, and“[s]everal kitchen cabinet doors were found

      open, with items pulled out onto the floor.” Appellant’s App. Vol. II p. 10. In

      addition to the satchel, Kuhn found a bicycle in the backyard and a sweatshirt

      and a pair of gloves inside the house, none of which belonged to him. Later

      testing revealed that the DNA found on the sweatshirt matched that of Mills. A

      police officer testified that the sweatshirt was the same one he saw Mills

      wearing earlier that day while he was riding on his bicycle. Officers later

      arrested Mills.



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1158 | June 19, 2019   Page 2 of 5
[4]   On December 21, 2016, the State charged Mills with one count of Level 4

      felony burglary and one count of Level 6 felony theft. The State also alleged

      that Mills was an habitual offender. Mills has a long criminal history, which

      includes convictions for Class D felony theft, Class D felony receiving stolen

      property, and Class D felony possession of a narcotic drug. See id. at 29.

      Following Mills’s February 12-14, 2018, jury trial, the jury found Mills guilty of

      the burglary charge, but not guilty of the theft charge. Additionally, Mills

      admitted to being an habitual offender.


[5]   After Mills’s April 19, 2018, sentencing hearing, the trial court sentenced Mills

      to seven and one-half years in the Department of Correction and enhanced the

      sentence by eight years due to his status as an habitual offender, for an

      aggregate sentence of fifteen and one-half years. Mills now appeals.


                              Discussion and Decision
[6]   Mills’s sole argument on appeal is that the sentence imposed by the trial court is

      inappropriate in light of the nature of the offense and his character.


[7]   Indiana Appellate Rule 7(B) states that a “Court may revise a sentence . . . if,

      after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden of persuading us that his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      In determining whether the sentence is inappropriate, we will consider


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1158 | June 19, 2019   Page 3 of 5
      numerous factors such as culpability of the defendant, the severity of the crime,

      the damage done to others, and a “myriad [of] other factors that come to light

      in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). It is our

      job to leaven the outliers, not to achieve a perceived “correct” sentencing result.

      Id. at 1225.


[8]   The maximum sentence for a Level 4 felony burglary conviction is twelve years,

      and the minimum sentence is two years. Ind. Code § 35-50-2-5.5. The advisory

      sentence is six years. Id. Here, the trial court imposed a sentence of seven and

      one-half years and enhanced that sentence by eight years due to Mills’s status as

      an habitual offender, for an aggregate term of fifteen and one-half years.


[9]   First, as to the nature of the offense, Mills seemingly selected Kuhn’s house at

      random and burglarized it. It was not enough that Mills broke and entered into

      a residence and invaded Kuhn’s privacy; he also completely ransacked the

      house, destroyed multiple rooms, and scattered insulation throughout the

      house. Though Mills did not physically harm or even confront Kuhn, Mills’s

      actions nevertheless caused Kuhn to suffer emotional and psychological harm,

      a serious factor for this Court’s consideration. See Eisert v. State, 102 N.E.3d

      330, 334-35 (Ind. Ct. App. 2018) (holding that it was pertinent for the trial court

      to consider the terror that victim suffered after defendant climbed onto victim’s

      roof, broke through a window, and entered the living quarters). Furthermore,

      while Mills sees his flight and subsequent escape as an “attempt[] to avoid

      contact with the homeowner[,]” appellant’s br. p. 18, flight can also be seen as

      merely “circumstantial evidence of a consciousness of guilt.” Burton v. State, 526

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1158 | June 19, 2019   Page 4 of 5
       N.E.2d 1163, 1167 (Ind. 1988). Therefore, we find that the nature of the offense

       does not render Mills’s sentence inappropriate.


[10]   Second, as to Mills’s character, he has a lengthy criminal record that includes

       multiple arrests and convictions, some for crimes that Mills was charged with in

       this case—namely, theft. See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007) (holding that “it is appropriate to consider such a [criminal] record

       as a poor reflection on the defendant’s character, because it may reveal that he .

       . . has not been deterred even after having been subjected to the police authority

       of the State[]”). Despite multiple opportunities for improvement after multiple

       run-ins with the law, Mills shows no sign of reform. Additionally, Mills

       contends that he should be given leniency because he admitted to being an

       habitual offender. While the trial court accepted his admission, it was not

       required to shorten the sentence as a result of it. The trial court retained the

       discretion to consider all the facts and circumstances before it in sentencing

       Mills. Therefore, we find that Mills’s character does not render his sentence

       inappropriate.


[11]   In sum, we will not revise Mills’s sentence pursuant to Indiana Appellate Rule

       7(B).


[12]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1158 | June 19, 2019   Page 5 of 5